DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13, 15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP Pat. Publication No. 1 764 516.
EP ‘516 teaches limitations for a “fastening element” – as shown in Fig 2 for example, “for connecting a first component to a second component” – although functionally recited as part of some intended use with additional unclaimed elements, reference explicitly teaches same regardless as shown at 14,25 in Fig 2 for example, “wherein the fastening element has: - a pin-like connecting element” - including 5,6,7, “with a first fastening region” – including 7, “and a second fastening region” – including 6, “a sleeve” – including 10,11,12, “which is configured for insertion into a receiving opening of the first component” – as shown, “a compensation element which is provided with a receptacle” – including 18,19,20,21,22,23 and its central opening indicated at 27 as shown, “for receiving the first fastening region” – as shown at 23, “and which is configured for insertion and adjustment in a longitudinal direction in the sleeve” – as shown and described as a feature of threaded engagement between 10,19, “wherein at least one drive interface is provided on the compensating element” – as indicated at 22 which is shown to be exposed/protruding from the assembly and thereby anticipates broad limitation wherein one of ordinary skill in the art would recognize the inherent interface-ability of that protruding portion by a user and/or suitable tool(s), “by which the compensating element can be adjusted in the longitudinal direction in the sleeve” – one of ordinary skill in the art would recognize as an inherent capability of the prior art structure due to its geometry and arrangement.
As regards claim 12, reference teaches further limitation of “the second fastening region has a threaded portion” – 6, “for engaging in a receptacle of the second component or wherein the second fastening region is fixed, in particular, pressed, glued, injected, or clipped, in the second component, or is formed in one piece with the second component” – one of ordinary skill in the art would recognize the inherent capability of the portion 6 to engage within hole/receptacle of an component such as 25 due to movable arrangement therebetween thereby anticipating the broadly-recited, alternative-form limitation.  
As regards claim 13, reference teaches further limitation of “the drive interface is designed as a lower drive interface which faces away from the connecting element inserted into the compensating element and/or wherein the drive interface is designed as an upper drive interface which points towards the connecting element inserted into the compensating element” – inasmuch as protruding portion at 22 has two, opposite faces, that structure anticipates either of the alternative-recited geometry limitations.
As regards claim 15, reference teaches further limitation of “the compensating element and the sleeve have threads which are complementary to each other” – as shown.
As regards claim 19, reference teaches further limitation of “a spring element is arranged in the receptacle for a positive and/or non-positive connection of the compensating element on the connecting element” – one of ordinary skill in the art would recognize that the inherent resiliency of 23 anticipates broad limitation. 
As regards claim 20, reference teaches further limitation of “the sleeve has an interface to be accommodated in the receiving opening of the first component, wherein the interface has a cross-section deviating from the circular shape and/or wherein the interface has a smaller cross-section than the receiving opening” – structure including 15,16,17 anticipate broad alternatively recited limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP Pat. Publication No. 1 764 516.
Although part 22 of EP ‘516 inherently has a shape in plan view (not shown), the reference does not explicitly teach further limitation of “the drive interface comprises a hexagonal or square head or recess, a hexalobular external or internal driving feature, a slot or a cross slot”.  It would however have been an obvious design choice or engineering expedient for one of ordinary skill in the art to provide portion at 22 with a square or hexagonal shape in plan form to provide for positive engage-ability by hand or spanner-type wrench to provide for its rotation for example.  One of ordinary skill in the art would have more than reasonable expectation of success since such modification would not otherwise affect function of the arrangement.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Pat. No. 8,864,432 discloses a fastening element with similar structure and function.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055. The examiner can normally be reached M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677